Case: 21-50963     Document: 00516535225          Page: 1    Date Filed: 11/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                 November 4, 2022
                                   No. 21-50963                    Lyle W. Cayce
                                                                        Clerk

   John Edos Star,

                                                            Plaintiff—Appellant,

                                       versus

   Alejandro Mayorkas, Secretary, U.S. Department of Homeland
   Security; Ur M. Jaddou, Director of U.S. Citizenship and Immigration
   Services, Washington DC; Department of Homeland Security,
   National Benefit Center Lee’s Summit, Missouri;
   Potomac Service Center; Director of U.S. Citizenship
   and Immigration Services, New York City,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                             USDC No. 4:19-CV-53


   Before King, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50963      Document: 00516535225          Page: 2    Date Filed: 11/04/2022




                                    No. 21-50963


          John Edos Star has moved for leave to proceed in forma pauperis (IFP)
   on appeal from the dismissal without prejudice of his complaint challenging
   the denial of his naturalization application in 2009. The district court found
   that Star’s complaint was time barred and that the court lacked subject
   matter jurisdiction. Star is contesting the district court’s certification that
   his appeal is not taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 202
   (5th Cir. 1997). Our inquiry into an appellant’s good faith “is limited to
   whether the appeal involves legal points arguable on their merits (and
   therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983)
   (internal quotation marks and citations omitted).
          Even if we afford his brief very liberal construction, Star briefs no
   argument that the district court has jurisdiction over his complaint
   challenging the denial of his application for naturalization. Accordingly, this
   claim is deemed abandoned. See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir.
   1993); Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th
   Cir. 1987).
          Star has failed to show that there is a nonfrivolous issue on appeal. See
   Howard, 707 F.2d at 220. The district court did not err in deciding that his
   appeal was not taken in good faith. See id. at 219-20. His request to proceed
   IFP is DENIED, and the appeal is DISMISSED as frivolous. See Baugh,
   117 F.3d at 202 n.24; 5th Cir. R. 42.2.




                                          2